Day, J.
1 bridges : county! negligence. I. Appellant urges that a county is not liable for damages arising out of a neglect to repair highways or bridges, unless the action be expressly given by statute. It is conceded that the doctrine announced by this court in Wilson & Gustin v. Jefferson County, 13 Iowa, 181, and since followed in numerous other decisions of this court, is directly opposed to this position; but it is claimed that these decisions conflict with the doctrine upon the subject announced in other States
*459We have no inclination now to review, either, for the purpose of fortifying or overturning a case which has for so long a time, in so many instances, and in so deliberate a manner, been sanctioned and followed. For a very late utterance upon the subject, see Moreland v. Mitchell County, 40 Iowa, 394.
II. It is urged in the next place that judgment should not have been rendered against the county because the evidence shows that there was no negligence on the part of the county. We have examined the testimony carefully, and we are satisfied that upon this point it fully sustains the findings of fact submitted by the court.
2.-: íoad supeivi- . III. It is further urged that the evidence shows the defect was such as was in the power and within the means of the road supervisor to have remedied. The testimony shows that the entire bridge was out of repair, and that beeailge 0p -jts iength the road supervisor had not control of sufficient means to repair it. True, the road supervisor might have put a sound .timber in the place of the one which actually broke and caused the injury. But when á bridge is rotten and unsafe, it will not do to let the county escape responsibility by showing that the road supervisor had the means to put a new plank in the place of the one which actually in a given case broke and caused the injury. If that plank had been repaired, non constat, some other one would have broken.
Affirmed.